Case 1:20-cv-11045-GBD-SDA Document 8

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PETER RODRIGUEZ,

Plaintiff,

1:20-CV-11045 (GBD)

-against-
CITY OF NEW YORK: C.O. BRADSHAW: ORDER OF SERVICE
ASST. DEPUTY WARDEN LOUIS,

Defendants.

 

 

GEORGE B. DANIELS, United States District Judge:

The Clerk of Court is directed to notify the New York City Department of Correction and
the New York City Law Department of this order. The Court requests that the City of New York,
Correction Officer Bradshaw (assigned to the George R. Vierno Center), and Assistant Deputy
Warden Louis (same) waive service of summons.

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the court’s website under “Forms” and are titled “Plaintiffs Local Civil

 

Rule 33.2 Interrogatories and Requests for Production of Documents.”
Within 120 days of the date of this order, Defendants must serve responses to those

standard discovery requests.

 

 
Case 1:20-cv-11045-GBD-SDA Document 8 Filed 02/03/21 Page 2 of 2

In their responses, Defendants must quote each request verbatim. !

Dated: SO ORDERED.
New York, New York

FEB .
08 202i Ay peg B. Vines

OQ) Georce B. DANIELS
United States District Judge

 

 

 

 

‘Tf Plaintiff would like copies of those discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the court’s Pro Se
Intake Unit. :

 
